                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                    1:20-cv-163

 JENNIFER BIDOU,                               )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )                            ORDER
                                               )
 ANDREW SAUL,                                  )
 Commissioner of Social Security,              )
                                               )
        Defendant.                             )
                                               )


       This matter is before the Court on Plaintiff’s Motion for Summary Judgment, (Doc. No.

15), and on Defendant’s Motion for Remand to the Commissioner, (Doc. No. 17). Plaintiff,

through counsel, consents to Defendant's Motion for Remand to the Commissioner.

       For good cause shown, the Court hereby reverses the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) and § 1383(c)(3) and remands the case to the Commissioner

for further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501

U.S. 89 (1991).

       To this extent, Plaintiff’s Motion for Summary Judgment, (Doc. No. 15), shall terminated

as MOOT, and Defendant’s Motion for Remand to the Commissioner, (Doc. No. 17), is

GRANTED.

                                                   Signed: April 28, 2021
